UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 98-7014



BENJAMIN ROSS DOWNEY,

                                               Plaintiff - Appellant,

          versus


RONALD J. ANGELONE, Director; MANAGER, COURT
AND LEGAL SERVICES; DAVID ROBINSON, Warden; T.
ESTEP, Assistant Warden; E. B. WALKER, Assis-
tant Warden; B. JOHNSON, Treatment Program
Supervisor,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Robert E. Payne, District Judge.
(CA-97-239-3)


Submitted:   October 9, 1998              Decided:   November 10, 1998


Before WIDENER and HAMILTON, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Benjamin Ross Downey, Appellant Pro Se. Vaughan Christopher Jones,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court’s order denying relief on

his 42 U.S.C.A. § 1983 (West Supp. 1998) complaint. We have re-

viewed the record and the district court’s opinion and find no

reversible error. Accordingly, we affirm on the reasoning of the

district court. Downey v. Angelone, No. CA-97-239-3 (E.D. Va. June

16, 1998). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2